Applicant’s election of Species 1-I (Figure 1a) and Species 2-II (Figure 6) in the reply filed on September 30, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims are drawn to a signal, a carrier wave, or a data structure, per se; therefore, fails to fall within a statutory category of invention.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:
A process, or
A machine, or
A manufacturer, or
A composition of matter.

Claims 1, 10, 19-23, and 25-31 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 8, 27-31, 33, and 46-50 of copending Application No. 16/740,272 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 is indefinite on line 2 because there is no positive antecedent basis for “the method”.
Claim 30 is indefinite on line 2 because there is no positive antecedent basis for “the method”.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 4, 5-8, 10, 13, 17, 27-31, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2018/0206057).
Regarding claims 1, 27, 29, and 31, Kim discloses an enhanced sound field description, an apparatus and a method for generating the enhanced sound field description (see fig. 2A, for example), and a non-transitory digital storage medium having a computer program stored thereon to perform the method (see para. 0266-0269), comprising:  a sound field generator 12 for generating at least one sound field description 21 (‘bitstream’) indicating a sound field with respect to at least one reference location (see para. 0050, regarding “generate bitstream 21 based on the HOA coefficients 11”; see also, para. 0045, regarding “the coefficients contain information about the soundfield (the pressure as a function of 3D coordinates), and the above represents the transformation from individual objects to a representation of the overall soundfield, in the vicinity of the observation point”); and a meta data generator 20 for generating meta data 23 relating to spatial information of the sound field (see para. 0051, regarding “the audio encoding device 20 may include, in the metadata 23, one or more of directional vector information,...”).  The at least one sound field description 21 and the meta data 23 constitute the enhanced sound field description (see para. 0050, regarding “although the metadata 23 is illustrated as being separate from the bitstream 21, the bitstream 21 may, in some examples, include the metadata 23”).
Regarding claims 10, 28 and 30, Kim discloses an apparatus and a method for generating a modified sound field description from a sound field description and meta data relating to spatial information of the sound field description (see fig. 2A, for example), and a non-transitory digital storage medium having a computer program stored thereon to perform the method (see para. 0266-0269), comprising:  a sound field calculator 16 for calculating the modified sound field using the spatial information (e.g., meta data), the sound field description (e.g., bitstream) and a translation information indicating a translation from a reference location to a different reference location (see para. 0045, regarding “the coefficients contain information about the soundfield (the pressure as a function of 3D coordinates), and the above represents the transformation from individual objects to a representation of the overall soundfield, in the vicinity of the observation point”).

Regarding claim 5, the apparatus further includes an output interface for generating an output signal for transmission, the output signal comprising, for a time frame, one or more audio signals derived from the sound field and the spatial information for the time frame.  See figure 2A, “transmission channel”.
Regarding claims 6 and 7, see para. 0124.  See also, figure 2A, “audio playback system” 16 regarding “output interface”.
Regarding claim 13, the apparatus further includes a translation interface (see para. 0070, and fig. 3); a meta data supplier (see fig. 2A, meta data 23); a sound field supplier (see fig. 2A, bitstream 21); and an output interface (see fig. 2A, “audio playback system” 16).
Regarding claim 17, see para. 0070 and fig. 3.

Claims 2, 3, 11, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose an apparatus for generating a sound field description.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
December 30, 2021